Pfeifer, J.,
dissenting. Mine was, and is, an informed vote to continue the original stay in this case. I reviewed the appellate court decision, and was aware of the facts and appealable issues before making my decision. The trial judge’s *1237post-filing rescinding of bond does not change my opinion. The finding that the defendant had an intent to flee the jurisdiction was based upon an assertion that no one was willing to back up in court. Audrey Iacona has suffered and will continue to suffer whether or not she is behind bars during the pendency of her appeal. I would stay the judgment of the court of appeals and reinstate the original bond.